             Case 1:19-cv-02322-CM Document 11 Filed 05/06/19 Page 1 of 1




                                                         May 6, 2019

VIA CM/ECF

Honorable Judge Colleen McMahon
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312


                    Re: Skylar Cunningham v. Pret A Manger (USA) Limited
                    Case No: 1:19-cv-02322-CM

Dear Judge McMahon:

        We represent plaintiff Skylar Cunningham in the above-captioned matter. Pursuant to
S.D.N.Y. Local Rule 7.1 (d) and Paragraph I(D) of Your Honor’s Individual Practices and
Procedures, the parties write jointly to request a 30-day extension of Defendant’s time to answer
or otherwise respond to the Amended Complaint while the parties discuss jurisdictional issues
from May 8, 2019 to June 8, 2019. This is the first request for an extension of time by either
party, and counsel for both parties agree to the requested extension.
             Thank you for your consideration in this matter.


                                                    Very truly yours;
                                       THE SULTZER LAW GROUP P.C.




                                                      Jason Sultzer
cc:       Counsel of Record via ECF


85 Civic Center Plaza, Suite 200 │Poughkeepsie, New York 12601 │Phone (845) 483-7100 │Fax: (888) 749-7747│thesultzerlawgroup.com
